Citation Nr: 0916735	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1970.  His awards and decorations include the Purple Heart 
medal for injuries sustained during his combat service in 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, in which the RO granted entitlement 
to service connection for PTSD and assigned an initial rating 
of 30 percent, effective from January 16, 2003.  The Veteran 
seeks an initial rating of 70 percent for his service-
connected PTSD.

The Veteran provided testimony at a February 2009 hearing 
before the undersigned Veterans Law Judge.


FINDING OF FACT

For the full pendency of the Veteran's claim, the Veteran's 
PTSD is manifested by problems with anxiety, depressed mood, 
irritability, and anger, but without impairment of cognitive 
functioning, self-care or grooming; very limited friendships 
and intimate relationships, although he has been able to 
maintain at least one friendship; problems maintaining 
employment, although he has been able to keep his job; and 
problems maintaining family relationships, although he has 
been able to maintain a relationship with his daughter and 
his son.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  However, element 
(4), the requirement of requesting that the claimant provide 
any evidence in his or her possession that pertains to the 
claim, was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (as it amends § 
3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  In a letter dated in March 2006, VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

As the February 2006 RO rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
PTSD, his filing of a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(effective May 30, 2008) per 73 Fed.Reg. 23353 - 23356 (April 
30, 2008); See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Thus, no further notice is required 
and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Rather, the Veteran's appeal as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the Veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The September 2007 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code for 
rating the Veteran's PTSD (38 C.F.R. § 4.130, Diagnostic Code 
9411), and included a description of the rating formulas for 
all possible schedular ratings under this diagnostic code.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.  In addition, although not required under the law in 
this initial rating claim, a May 2008 VCAA letter provided 
further notice with respect to how substantiate a claim for a 
higher rating for PTSD, the relevant diagnostic code and 
rating criteria, and the Veteran's and VA's respective roles 
in obtaining additional evidence relevant to his claim.  This 
notice was provided prior to the issuance of the most recent 
supplemental statement of the case in this matter, issued in 
October 2008.

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, and reports of VA and private 
psychiatric and psychological examinations and evaluations.  
The Veteran has indicated that he has declined to receive 
psychiatric treatment, so no records of treatment exist.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.  
Consistent with the Board's finding in this regard, the 
Veteran's representative, a private attorney, has 
specifically asserted that in his and the Veteran's view the 
record is adequate for rating purposes.  See February 2009 
Board hearing transcript (Tr.) at 4.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"). 

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when examiners are not 
able to distinguish the symptoms and/or degree of impairment 
due to a service-connected versus a nonservice-connected 
disorder, VA must consider all of the symptoms in the 
adjudication of the claim.

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 10 
percent rating for PTSD is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  A 30 percent rating for PTSD will be assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent rating will be assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported in recent years.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran's service-connected PTSD is currently assigned an 
initial rating of 30 percent, effective from January 16, 
2003.  The Veteran seeks an initial rating of 70 percent for 
his service-connected PTSD.  See February 2009 Board hearing 
transcript (Tr.) at pages 5-6.

At a VA psychiatric examination in February 2003, the Veteran 
looked his stated age.  He was very argumentative.  He made 
good eye contact and was superficially cooperative, with 
normal speech.  His mood was irritable and his affect was 
angry.  His thought processes were logical, sequential, and 
goal directed.  He denied auditory or visual hallucinations.  
There was no homicidal or suicidal ideation or paranoia.  
Cognition was intact upon gross inspection.  Impulse control 
was good.  Insight and judgment were fair.  Global assessment 
of functioning (GAF) was evaluated as 55.  (The Veteran and 
his representative have contended that this examination was 
inadequate for rating purposes because the examiner did not 
understand, communicate with, or evaluate the Veteran 
adequately.  See Tr. at 4.)

In a lay-affidavit dated in July 2004, the Veteran was 
described as hypersensitive and to have panic and anxiety 
attacks quite often.  He was noted to be suspicious of people 
and to trust only a few people.  He was noted to be depressed 
most of the time and to have a short fuse and an explosive 
temper with his mouth.  He was noted to be irritable and very 
argumentative with others over simple, small things.  He was 
described as jumpy and having difficulty dealing with stress.  
He was described as a loner who isolates and withdraws.  The 
coworker wrote that the Veteran had only one close friend, 
had mood swings, and smoked pot to calm him and dismiss 
Vietnam from his mind.  The coworker opined that the Veteran 
was a dull person, uninspired, and did not have much interest 
in anything.  He described the Veteran as sometimes appearing 
disoriented as though he was of in another world all by 
himself.  He wrote that it was hard to get the Veteran to go 
any place or do anything.  

A lay-affidavit dated in August 2004 from a friend and former 
coworker was  consistent with and similar to the July 2004 
coworker lay-affidavit described directly above.

In a detailed report of a private psychological consultation 
in December 2004, J.M., Ph.D., diagnosed the Veteran has 
having PTSD and cannabis dependence.  He found that a GAF of 
51 was "warranted in view of at least moderate difficulties 
sustaining friendships, a history of problems in the 
workplace and obvious signs of continuous psychological 
distress."  (Emphases in original.)  At the examination, the 
Veteran arrived neatly dressed in work boots, jeans, and a 
winter jacket.  His hair was neatly combed and freshly cut.  
He was clean-shaven.  His sensorium was clear and he was 
oriented to person, place, and situation.  Memory for remote 
and recent events was good.  His knowledge of current events 
was good.  Mood was generally somber and appropriate under 
the circumstances.  Affect ranged form distraught (when we 
was relating his stressor experiences) to calm and content 
(when discussing other matters).  Even at times when he 
seemed more relaxed, his persistent angst related to his 
experiences in Vietnam was easily provoked.  It was noted in 
the report that the Veteran had only two friends and had not 
had sex for fifteen years. The psychologist noted that at one 
point during the interview the Veteran had sweated through 
his shirt.  By history the Veteran was noted to have had his 
driver's license suspended in the past, but otherwise not to 
have had significant difficulties with the law.  He described 
illicit drugs as protecting him from intrusive memories of 
combat.  He said he used a bow when he hunted rather than a 
gun because he felt he was easily provoked.  In describing 
his experiences in Vietnam he wept and had to regain his 
breath at times.    

In a January 2006 report of two VA psychiatrists who reviewed 
the Veteran's claims file, the Veteran's PTSD symptoms were 
evaluated as moderate in their severity, and to have caused 
moderate occupational and social impairment.  In the 
reviewing psychiatrists' opinions, his resistance to therapy 
and/or medication interventions for PTSD addressed another 
level of psychopathology, of a self-defeating nature.  There 
were additional narcissistic and histrionic personality 
elements found at play in the Veteran's adaptive coping 
style.  A GAF score was not assigned. 

At a VA psychological examination in May 2008, the Veteran 
was clean and casually dressed.  He was tearful when 
discussing his PTSD stressors.  His speech was clear and 
coherent.  His voice quivered at times due to anxiety.  He 
was cooperative, friendly, and attentive.  His affect was 
mildly anxious.  He indicated his mood was "alright."  He 
was able to perform serial 7s and to spell a word forward and 
backward.  His thought processes and thought content were 
unremarkable.  He had no delusions.  His judgment was such 
that he understood the outcome of his behavior, and his 
intelligence was evaluated as average.  He had sufficient 
insight to understand that he had a problem.  By history, it 
was noted that the Veteran was divorced, after having been 
married from 1971 to 1985.  The Veteran stated that he had 
not dated much or been in a long-term relationship since his 
divorce.  His adult daughter and son lived near him.  He 
indicated that he got along great with his daughter, but not 
his son, who was unappreciative, and whom he took care of 
financially and bailed out of a lot of situations.  The 
Veteran indicated he had one friend; everyone else had died 
or he had lost contact with them, and he did not socialize 
much.  Activities and leisure pursuits included hunting in 
the spring and fall and working on his house.  The Veteran 
reported that his sleep was broken and restless.  He noted he 
averaged about six hours of sleep per night.  He reported 
difficulty in maintaining sleep.  He had no hallucinations.  
He did not have inappropriate behavior.  He interpreted 
proverbs appropriately.  He did not have obsessive or 
ritualistic behavior, did not have panic attacks, and did not 
have homicidal or suicidal thoughts.  His impulse control was 
evaluated as good and he was evaluated as having no episodes 
of violence.  His ability to maintain minimum personal 
hygiene was good and he had no problem with activities of 
daily living.  Remote memory, recent memory and immediate 
memory were each reported as normal.  Problems with 
occupational functioning were noted to include confrontations 
with supervisors; receiving written reprimands; and attempts 
of his employer to remove him after he filed an EEOC claim.  
He was noted to currently be involved in an EEOC claim over 
work-related injuries.  He was also noted to partake in 
cannabis abuse, which was found to likely contribute to 
and/or further exacerbate his depression.  The Axis I 
diagnoses were chronic PTSD and cannabis and cocaine abuse.  
Current stressors were strained relationship with his son, 
injuries on the job, work stressors, and recent surgery.  GAF 
was evaluated as 55.  The examiner commented that the Veteran 
continued to meet the criteria for PTSD.  The examiner opined 
that the Veteran's symptoms caused moderate impairment in his 
work and social functioning.  The examiner elaborated that 
the Veteran's symptoms seemed to have increased slightly 
since the Iraq war had started, since it served as a reminder 
of some of his own experiences.  The examiner further noted 
that the Veteran had a 40-plus year history of smoking 
marijuana daily and a 30-plus year history of using cocaine 
intermittently.  The Veteran was noted to have few friends, 
but to have close relationships with his daughter, mother and 
grandchildren.

At his February 2009 Board hearing, the Veteran's 
representative emphasized that the Veteran had angry 
outbursts and an irritable mood, and problems adapting to 
stress at work.  See February 2009 Board hearing Transcript 
(Tr.) at pages 4-5, 7-8.  He contended that a rating of 70 
percent was warranted for the Veteran's PTSD.  It was noted 
that the Veteran had not had any close, intimate 
relationships in several years.  Tr. at 5.  The Veteran 
indicated he was depressed, had trouble sleeping, and rarely 
left the house.  Tr. at 10, 13-14.  He stated that he used 
marijuana every day as a way to self-medicate and relax.  Tr. 
at 12- 13.  He described problems seeking treatment for his 
psychiatric symptoms due to his lack of trust of the 
government and difficulty discussing his problems with people 
he did not know.  Tr. at 12.

The Board finds that for the full period of the pendency of 
the rating period for consideration, from January 16, 2003, 
to present, the Veteran's PTSD is best approximated by the 
criteria for a rating of 50 percent.  See 38 C.F.R. § 4.7.  
In summarizing the Veteran's continued level of 
symptomatology, the Board notes at his February 2003 VA 
examination, the Veteran was very argumentative.  He made 
good eye contact and was superficially cooperative, with 
normal speech.  His mood was irritable and his affect was 
angry.  His thought processes were logical, sequential, and 
goal directed.  He denied auditory or visual hallucinations.  
There was no homicidal or suicidal ideation or paranoia.  
Cognition was intact upon gross inspection.  Impulse control 
was good.  Insight and judgment were fair.  Global assessment 
of functioning (GAF) was evaluation as 55.  He was clean-
shaven. His sensorium was clear and he was oriented to 
person, place, and situation.  Memory for remote and recent 
events was good.  In December 2004, when examined by a 
private psychiatrist, his knowledge of current events was 
good, his mood was generally somber and appropriate under the 
circumstances, his affect ranged from distraught (when we was 
relating his stressor experiences) to calm and content (when 
discussing other matters).  Even at times when he seemed more 
relaxed, his persistent angst related to his experiences in 
Vietnam was easily provoked.  It was noted in the report that 
the Veteran had only two friends and had not had sex for 
fifteen years.  Similarly, in May 2008, although no problems 
with self-care or thought processes were noted, the Veteran 
was noted to have significant problems at work and few 
friends, but to have close relationships with his daughter, 
mother and grandchildren.  The July and August 2004 lay 
statements submitted in support of the Veteran's claim are to 
similar effect, indicating that although the Veteran does 
have some effective relationships and to maintain a job, he 
has had significant difficulties with his mood and anxiety, 
and difficulty making friends and maintaining employment.

In the Board's view, this level of symptomatology lies 
approximately between the criteria for a rating of 30 and 50 
percent, but more toward the criteria for a 50 percent 
rating.  The criteria for a rating of 30 percent are 
generally met-the Veteran has depressed mood, anxiety, 
suspiciousness, panic attacks, and chronic sleep impairment.  
Some of the criteria for a rating of 50 percent are not met 
or approximated.  On psychiatric examination, he has not 
displayed flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; or impaired abstract thinking.  In 
contrast, two criteria for a rating of 50 percent are met 
with certainty-disturbances in motivation and mood, and 
difficulty in establishing effective work and social 
relationships.  For the full pendency of the Veteran's claim, 
the Veteran's PTSD is manifested by problems with anxiety, 
depressed mood, irritability, and anger, but without 
impairment of cognitive functioning, self-care or grooming; 
very limited friendships and intimate relationships, although 
he has been able to maintain at least one friendship; 
problems maintaining employment, although he has been able to 
keep his job; and problems maintaining family relationships, 
although he has been able to maintain a relationship with his 
daughter and his son.  The fact that a private psychologist 
noted that the Veteran showed obvious signs of continuous (as 
opposed to occasional) signs of psychological distress is 
another factor that the Board finds to be more consistent 
with the criteria for a 50 percent rating than the criteria 
for a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.    

In light of the above, and affording all benefit of the doubt 
in favor of the Veteran, the Board finds that the criteria 
for the next higher initial rating of 50 percent for the 
Veteran's PTSD are met.

At no time from January 16, 2003, are the criteria for the 
next higher rating of 70 percent met or approximated.  The 
evidence does not demonstrate suicidal ideation; obsessional 
rituals which interfere with routine activities; illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression that affects the Veteran's ability to function 
independently, appropriately, and effectively; spatial 
disorientation; or neglect of personal appearance.  There are 
no clear examples of violence resulting from any impaired 
impulse control.  The May 2008 VA examiner found that the 
Veteran had good impulse control and at the May 2008 VA 
examination he was found to have no episodes of violence.  
The Veteran arguably has difficulty in adapting to stressful 
circumstances (including work or a worklike setting), but the 
Board finds that this aspect of his symptomatology is more 
precisely and better described as disturbances in motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships, criteria for a 50 
percent rating.  This is because the Veteran has in fact been 
able to establish long-term employment, at least one long-
term friendship, and long-term family relations with, for 
example, his daughter, and with more difficulty, his son.  
For this same reason, the criterion for a 70 percent rating 
of inability to establish and maintain effective 
relationships is not met or approximated.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (emphasis added).

The Board has considered all of the Veteran's psychiatric 
symptomatology (including use of illicit drugs) in 
considering the rating appropriate in this case, as private 
and VA examiners have generally considered his use of illicit 
drugs to be related to his PTSD.  See Mittleider v. West, 11 
Vet. App. 181 (1998). 

The Veteran's GAF scores in recent years, ranging between 
51and 55, at the more severe end of the "moderate" range, 
are consistent with the 50 percent rating assigned in this 
matter.  Such scores reflect moderate symptoms, but toward 
the range of severe symptoms.  They contemplate the Veteran's 
most salient symptoms well (such as few friends, conflicts 
with peers or co-workers).  The next lower range of GAF 
scores, from 41 to 50, would reflect serious symptoms (e.g., 
suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)), more consistent with the criteria for a 
rating of 70 percent, but clearly beyond the level of 
symptomatology demonstrated by the evidence of record, as 
discussed above.  Id.  

In view of the holding of the Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has considered whether the Veteran was entitled to a 
"staged" rating for his service-connected disability, as the 
Court has indicated can be assigned in this type of case.  
However, for the reasons discussed above, upon reviewing the 
longitudinal record in this case, the Board finds that at no 
time since the effective date of service connection for PTSD 
(January 16, 2003) has his PTSD been more disabling than 
contemplated in the criteria for a 50 percent rating.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that the Veteran has been 
able to maintain his employment, albeit with the significant 
level of difficulty that would be expected in light of the 
schedular criteria for a rating of 50 percent having been 
met.  The Board further notes that there is no evidence in 
the claims file of frequent periods of hospitalization for 
PTSD.  There is nothing to show that the Veteran's PTSD 
symptomatology has created marked interference with 
employment, beyond that contemplated in a 50 percent rating 
for PTSD.  There are no exceptional or unusual factors not 
addressed by the rating criteria for PTSD.  Accordingly, the 
Board finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b). 

For the reasons set forth above, the Board finds that the 
Veteran's PTSD symptomatology is most nearly approximated by 
the criteria for a 50 percent rating, but not higher, for the 
full period from January 16, 2003.  Accordingly, a higher 
initial rating of 50 percent, but not more, for PTSD is 
warranted.


ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


